Appeal by defendant (1) as limited by his brief, from a sentence of the County Court, Suffolk County, imposed May 31, 1974, upon his conviction of sodomy in the first degree (two counts), upon his plea of guilty, and (2) (by permission) from an order of the same court, entered March 17, 1975, which denied, without a hearing, his motion to correct the order of commitment. Sentence and order affirmed. The record on this appeal does not reflect any ambiguity with respect to the maximum sentence promised at plea and that which was imposed. The question of when defendant will be released from prison is controlled by the respective provisions of the Penal Law and lies within the control of the parole board. In light of the crimes charged, the sentence was not excessive. Latham, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.